GARDEN, JUDGE:
The claimant was employed by the respondent from March 1, 1969 to January 17, 1977, and during the last three years of that period he occupied the position of Deputy Beer Commissioner at a monthly salary of $1,035.00. At the close of calendar year 1976, he had accumulated thirty days of annual leave, and having worked from January 1, 1977 to January 17, 1977, he had accumulated an additional day and one-half, or a total of 31 1/2 days.
*275The Attendance and Leave Regulations of the Board of Public Works, promulgated on May 28, 1968, and in effect during claimant’s employment provide as follows in respect to annual leave:
“No more than thirty (30) working days of accumulated annual leave may be carried forward from one calendar year to another. If an employee’s services are terminated for any reason he cannot be paid for more than thirty (30) days of accumulated annual leave. Accumulated annual leave shall be granted by the Appointing Authority or upon the authority delegated by him at such time or times as will not materially affect the efficient operations of the agency.” (Emphasis added.)
It is apparent that the claimant is entitled to payment of accumulated annual leave, but that he is only entitled to 30 days. We hereby make an award to the claimant in the amount of $1,569.20.
Award of $1,569.20.